In an action to recover damages for medical malpractice, etc., the defendant John DeCicco appeals from an order of the *610Supreme Court, Nassau County (Segal, J.), dated March 21, 2003, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant made out a prima facie case that his conduct did not constitute malpractice through the affirmations of Drs. Donna Mendes and Lawrence Kobak (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the affirmation submitted by the plaintiffs of their undisclosed expert merely stated in conclusory terms that the appellant’s failure to consult with the injured plaintiff’s vascular specialist exacerbated the injured plaintiffs condition. Moreover, it failed to address the contentions of the appellant’s experts. Thus, it was insufficient to defeat the motion for summary judgment (see Kaplan v Hamilton Med. Assoc., 262 AD2d 609 [1999]; Fhima v Maimonides Med. Ctr., 269 AD2d 559 [2000]; Yasin v Manhattan Eye, Ear & Throat Hosp., 254 AD2d 281 [1998]). Santucci, J.P., S. Miller, Schmidt and Townes, JJ, concur.